                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ALIJAH RABELLDE,                                   Case No. 4:17-cv-05031-KAW
                                   7                    Plaintiff,                          SECOND ORDER TO SHOW CAUSE
                                   8               v.                                       Re: Dkt. No. 32
                                   9     UNITED STATES OF AMERICA,
                                  10                    Defendant.

                                  11          On December 18, 2018, the Court issued an order to show cause to counsel of record
                                  12   Bennett Glen. (Order to Show Cause, “OSC,” Dkt. No. 32.) Therein, the Court outlined a number
Northern District of California
 United States District Court




                                  13   of discrepancies between Mr. Glen’s November 7, 2018 letter (Dkt. No. 26), and the letter written
                                  14   by Plaintiff Alijah Rabellde, dated December 7, 2018 (Dkt. No. 32-1). (OSC at 1.) The Court
                                  15   ordered Mr. Glen to appear in person at the February 7, 2019 status conference to explain why the
                                  16   Court should not report him to the State Bar of California’s Standing Committee on Professional
                                  17   Conduct for obstructing his client’s ability to obtain new counsel and for a myriad of potential
                                  18   conduct violations. Id. at 4. Mr. Glen was further ordered to file a status report by January 24,
                                  19   2019 addressing the issues raised in the order to show cause. Id.
                                  20          To date, Mr. Glen has not filed a status report as ordered. Accordingly, the undersigned
                                  21   issues a SECOND ORDER TO SHOW CAUSE. Mr. Glen shall file a written response on or
                                  22   before February 1, 2019, addressing all issues raised in the prior order to show cause, why he did
                                  23   not timely file a status report, and why sanctions should not be imposed sua sponte for his failure
                                  24   to comply with the January 24, 2019 deadline. The February 7, 2019 status conference remains on
                                  25   calendar.
                                  26          IT IS SO ORDERED.
                                  27   Dated: January 28, 2019                               __________________________________
                                                                                             KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
